Citation Nr: 0813750	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-35 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) with the 
RO's January 1986 rating decision, which implemented the 
Board of Veterans' Appeals January 1986 decision granting a 
higher initial rating of 50 percent for the veteran's 
service- connected agitated depression with paranoid 
ideation.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia (brokered from the RO in Roanoke, Virginia), which 
found no CUE with the prior January 1986 RO rating decision.

In April 2004, the Board dismissed, without prejudice, a 
parallel claim by the veteran alleging CUE with the January 
1986 Board decision that granted a 50 percent rating for 
agitated depression with paranoid ideation.  Then, in 
December 2004, the Board denied the veteran's motion for 
reconsideration of that decision.  After careful review, the 
Board found that the veteran's motion did not demonstrate 
that the Board's April 2004 decision contained obvious error.

In October 2005, during the pendency of this appeal, the 
Court of Appeals for Veterans Claims (Court) granted 
extraordinary relief to the veteran, ordering the RO to issue 
a Statement of the Case (SOC) in response to the veteran's 
September 2004 Notice of Disagreement (NOD).  The RO did 
issue an SOC in November 2005 and the veteran has since 
perfected his appeal.


FINDING OF FACT

The veteran has not identified any CUE in the January 1986 
rating decision assigning a 50 percent rating for agitated 
depression with paranoid ideation.


CONCLUSION OF LAW

A valid claim of CUE in the January 1984 rating decision 
assigning a 50 percent rating for agitated depression with 
paranoid ideation has not been presented.  38 C.F.R. § 
3.105(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the application of the VCAA, which 
sets forth VA's duty to inform a claimant of the evidence 
needed to substantiate his or her claim, and to assist the 
claimant in obtaining the relevant evidence.  See, in 
general, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. § 3.159 (2007).

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.

Legal Criteria

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-- and a CUE claim is undoubtedly a collateral 
attack-- the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2007).

Analysis

In January 1986, the RO issued a rating decision implementing 
the Board's January 1986 decision that granted a higher 
initial disability rating of 50 percent for the veteran's 
service-connected agitated depression with paranoid ideation.  
This  rating decision was not appealed and became final.  38 
U.S.C.A. § 7105(d) (West 2002).  Therefore, that decision can 
be revised only upon a showing that it was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) (2007); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  In this case, the veteran 
requests that the January 1986 RO rating decision be revised 
on the basis of CUE.  For the reasons set forth below, the 
appeal is denied.

The veteran now contends that error was made in the January 
1986 rating decision assigning him a 50 percent rating for 
agitated depression with paranoid ideation.  In 
correspondence received November 2005, he raises several 
arguments in support of this contention.  He states that the 
RO was required to address the relationship between his 
personality disorder and paranoia.  He also says that the RO 
used the wrong standard in evaluating his disability, noting 
that the Board applied Diagnostic Code 9203 in its January 
1986 decision and the RO implemented that Board decision 
using Diagnostic Codes 9499-9405.  In this regard, the 
veteran contends that the change in diagnostic criteria 
effectively "severed" his service-connected psychosis.  He 
also notes that consideration of 38 C.F.R. § 4.127 would have 
yielded a higher rating.

In addition to attacking the RO's January 1986 decision, the 
veteran's November 2005 correspondence also contests the 
propriety of the January 1986 Board decision.  However, as 
noted in the introduction, the matter of CUE with the January 
1986 Board decision was dismissed by the Board in April 2004; 
with a subsequent ruling against the veteran's motion to 
reconsider in December 2004.  So any further attack on that 
January 1986 Board decision is not permissible via the 
instant appeal.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 
(2007); see also Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).

Bearing in mind these prior findings with respect to the 
January 1986 Board decision, further appeals from RO 
decisions derived from the same factual basis are precluded 
because those decisions are subsumed.  See Donovan v. West, 
158 F 3d. 1377, 1381 (Fed. Cir. 1998); Smith v. Brown, 35 F. 
3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a 
determination of the AOJ is affirmed by the BVA, the 
determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.  So, the veteran cannot use this 
appeal as a vehicle for contesting the 50 percent rating that 
was granted by the Board's January 1986 decision.  This 
situation is distinguishable from cases where the rating 
decision at issue implements a Board grant of service 
connection.  There, the Board would not have considered the 
assignment of a rating and the RO's consideration of the 
appropriate rating would not be subsumed.  Because the 
veteran's claim in this case directly challenges the rating 
assigned by the Board, which is subsumed, the scope of this 
appeal is very limited.

So, an examination of the January 1986 RO decision for CUE is 
effectively reduced to consideration of the manner with which 
that implementation occurred.  Of note, the claims file does 
not include any medical evidence submitted between the 
Board's January 1986 decision and the subsequent January 1986 
RO decision that implemented the Board's decision from the 
same month.  Moreover, all of the errors claimed by the 
veteran are constructed to show that the RO could have 
assigned a rating higher than 50 percent.  These indirect 
attacks are not permissible, because they are also devised to 
circumvent the Board's prior grant of increase.  The veteran 
indicates that he might have received a higher rating if, for 
example, the RO had rated him under Diagnostic Code 9203 
instead of Diagnostic Codes 9499-9405.  The Board does note 
that a subsequent March 1990 RO decision, implementing a 
February 1990 Board decision, did assign a 100 percent 
schedular evaluation under different criteria, Diagnostic 
Code 9208.  But in this case, regardless of what criteria the 
RO chose to use in January 1986, it had no basis for 
assigning a rating higher than that granted by the Board.  
Therefore, the outcome would not have been manifestly 
changed.  Cf. Russell, supra.  The same holds true for the 
veteran's contention that his service connected psychosis was 
somehow "severed" and his argument that consideration of 
38 C.F.R. § 4.127 (1985) might have resulted in a higher 
rating.  There was no basis for the RO to assign a higher 
rating and none was assigned.  Apart from the contentions 
which directly or indirectly attack the factual basis of the 
January 1986 Board decision, the veteran has raised no other 
assignment of error in the January 1986 RO decision.  
Therefore, the veteran has not identified any CUE in the RO's 
January 1986 decision and this claim must be denied.




ORDER

The appeal is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


